Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fails to include a transitional phrase (comprising, consisting, etc.) such that it is unclear what is and what is not part of the structure of the package.  The Examiner assumes that the package comprises a balloon mounting jig, a balloon, and a container.  Appropriate correction is required.
Claim 2 refers to “the guide piece” where claim 1 included a pair of guide pieces.  Does claim 2 intend to mean each guide piece or does only one of the two include the subsequent limitations?  Some sort of convention needs to be used to make it clear when Applicant intends for both guide pieces to include the claimed structure as opposed to only a single guide piece.


Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the combination of the balloon and jig with the claimed container.  Fujikura (see Conclusion) is the closest prior art.  Fujikura is directed to a balloon mounting jig and that jig includes a pair of guide pieces as seen in Fig. 9, for example.  However, Fujikura’s containers (30 and 32) are not the same as Applicant’s claimed container wherein inside the container, the balloon is disposed so that the balloon main body is folded inwardly and the second sleeve part is disposed inside a folded opening part formed in a folded portion of the balloon, and the balloon mounting jig is disposed so that the pair of guide pieces and at least a part of the main body are inserted from the folded opening part and the pair of guide pieces is disposed inside the first sleeve part and the second sleeve part.  At most, Fujikura’s balloon is wrapped around the guide pieces as shown in Fig. 7.  At no point is the balloon folded as claimed.  There being no reason presented in the art to modify Fujikura to include such a container, balloon, and jig configuration, the claims would be allowable if rewritten to overcome the 112b rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujikura (US 2005/0125005).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795